Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  Applicant’s election without traverse of group I in the reply filed on July 15, 2022 is acknowledged.
                                                Status of the Application
2. Claims 1-6, 8-10, 15 and 22-24 are considered along with newly added claims 59-65. Claims 7, 11-14, 16-21 and 25-58 were canceled.
                                                          Priority
3. This application filed on July 16, 2020 claims priority to US 63/036,076 filed on June 08, 2020.
                                           Objection to the Specification
4.   The disclosure is objected to because of the following informalities: 
     (i)  The use of the term (fluorescent dyes in para 0177-0178), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
The fluorescent dyes are not followed by their generic names.
   (ii)  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para 0185). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.    Appropriate correction is required.
               Sequence rules and objection to the drawings
5.   The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.
      (ii) Drawings (Fig. 8A probe sequence, 12A final total target length sequence and 13A cDNA sequence) contain sequences comprising more than 10 nucleotides. However, the sequences in each of the figures are not identified by the SEQ ID Nos. 
                                                     Informalities
6. The following informalities are noted:
  (i) claim 1, 15, 22 recite each method step represented by an alphabet or numerical followed by a full stop. Amending the claims to remove full stop is suggested. 
(ii) claim 6 recites SARS-CoV-2. Expanding the term at least once that it appears in the claim is suggested.
(iii) claim 8, step iv) recites ‘a label off the probe.” It should have been ‘a label of the probe’. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the two strands of the target molecule between the first and the second amplification primer sites" in step ii).  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which it depends lack support for a target comprising two strands. The metes and bounds of the claim are unclear and indefinite because it is not clear what the limitation is referring to in a target nucleic acid. Further claim 1 upon which the claim 8 depends lack support for a first and second amplification primer sites and it is unclear what the limitation (the first and second amplification sites) in claim 8 is referring to.

Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             A. Claims 1-5, 8-10, 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Li et al. (2010/0159447).
Li et al. teach a method of claim 1, comprising:
a) assembling a reaction mixture comprising, a target molecule comprising a nucleic acid sequence of interest, a primer set comprising a pair of amplification primers, a probe comprising attenuation site (a nucleotide, abasic site, or internal label), a first label in a non 3’site (5’ label) and a second label at the 3’end; a polymerase with 3’-5’ exonuclease activity (para 0006-0014, 0101-0107);
b) conducting an amplification reaction of the target molecule comprising the nucleic acid sequence of interest using the reaction mixture wherein the probe and  polymerase enable the specific and/or quantitative detection of the nucleic acid of interest (0006-0014, 0018, 0101-0107).
With reference to claim 2, Li et al. teach that the second label at 3’ end of the probe is cleavable using 3’-5’ exonuclease activity of the polymerase (para 0007).
With reference to claim 3, Li et al. teach that the first and the second label comprises a fluorescent dye-quencher pair (0014).
With reference to claim 4, Li et al. teach that the primer set comprises a first and second primer complementary to the target molecule comprising the nucleic acid of interest (para 0046, 0077).
With reference to claim 5. Li et al. teach that the attenuating site is located between the center of the probe and the second label and comprises 1-10 units comprising a (para 0015, para 0080-0084).
With reference to claim 8, Li et al. teach that the specific and/or quantitative detection comprises : annealing an amplification primer to a strand of the target molecule comprising nucleic acid sequence of interest, amplifying two strands of the target molecule between the first and second amplification primer sites in the presence of the polymerase, hybridizing the probe to a strand of the target molecule to form a probe:target duplex and detecting fluorescence emission after cleavage of a label of the probe using 3’-5’ exonuclease activity of the polymerase (para 0006-0015).
       With reference to claim 9-10, 60, Li et al. teach that a 3’end of a primer of the primer set comprises a molecular moiety (label) which is non-complementary to the nucleic acid of the interest and the molecular moiety is configured to be cleaved by the 3’-5’ exonuclease activity of the polymerase prior to extension of the  primer using the polymerase (para 0080 indicating probe acts as a primer). 
      With reference to claims 61, Li et al. teach that the target molecule is generated by a reverse transcription process (para 0119-0120). For all the above, the claims are anticipated.
           B. Claims 1-5, 8-10 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Heindl et al. (US 2009/0181401).
 Heindl et al. teach a method of claim 1, comprising: a) assembling a reaction mixture comprising a target molecule comprising a nucleic acid sequence of interest, a primer set comprising a pair of amplification primers, a probe comprising attenuation site (nucleotide), a first label in a non 3’site (5’ label) and a second label at the 3’end; a polymerase with 3’-5’ exonuclease activity (para 0029-0035, 0044-0054);
b) conducting an amplification reaction of the target molecule comprising the nucleic acid sequence of interest using the reaction mixture wherein the probe and  polymerase enable the specific and/or quantitative detection of the nucleic acid of interest (para 0029-0035, 0044-0053, 0058-0062).
With reference to claim 2, Heindl et al. teach that the second label at 3’ end of the probe is cleavable using 3’-5’ exonuclease activity of the polymerase (para 0044-0053, 0058-0062).
With reference to claim 3, , Heindl et al. teach that the first and the second label comprises a fluorescent dye-quencher pair (para 0029-0035, 0044-0053).
With reference to claim 4, , Heindl et al. teach that the primer set comprises a first and second primer complementary to the target molecule comprising the nucleic acid of interest (para 0029, 0054, 0058).
With reference to claim 5, Heindl et al. teach that the attenuating site is located between the center of the probe and the second label and comprises 1-10 units comprising an uracil (para 0044-0045).
With reference to claim 8, Heindl et al. teach that the specific and/or quantitative detection comprises : annealing an amplification primer to a strand of the target molecule comprising nucleic acid sequence of interest, amplifying two strands of the target molecule between the first and second amplification primer sites in the presence of the polymerase, hybridizing the probe to a strand of the target molecule to form a probe:target duplex and detecting fluorescence emission after cleavage of a label of the probe using 3’-5’ exonuclease activity of the polymerase (para 0044-0053, 0058-0064).
       With reference to claim 9-10, 60, teach that a 3’end of a primer of the primer set comprises a molecular moiety (modified base or uracil) which is non-complementary to the nucleic acid of the interest and the molecular moiety is configured to be cleaved by the 3’-5’ exonuclease activity of the polymerase prior to extension of the  primer using the polymerase (para 0057-0064). For all the above, the claims are anticipated.
                                        Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 15, 22-24, 59 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0159447) in view of Seitz (US 2009/0311754).
Li et al. teach a method of amplifying a target nucleic acid as discussed above.
However, Li et al. did not specifically  teach wobble primers.
Seitz teach a method for a target nucleic acid amplification, wherein the method comprises use of wobble primers in an amplification reaction which increase the specificity of the amplification method and reduce mispriming events (para 0045-0056).
        It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Li et al. with wobble primers as taught by Seitz to develop an improved method for detecting target polynucleotide sequences in a sample. The ordinary person skilled in the art would have motivated to combine the method of Li et al. with the wobble primers of Seitz and have a reasonable expectation of success that the combination would improve the specificity of the method because Seitz explicitly taught that wobble primers  would increase the specificity of the amplification method by reduce mispriming events (para 0045-0056) and such a modification of the method is considered obvious over the cited art. 
 B. Claims 1-5, 8-10 and 60-62  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0159447) in view of Exner et al. (US 2013 /0022963).
Li et al. teach a method of claims 1-5, 8-10 and 60-61 amplifying a target nucleic acid as discussed above.
However, Li et al. did not specifically  teach amplification using a non-isolated nucleic acid sample.
Exner et al. teach a method of direct amplification of a sample comprising nucleic acid without isolating or purification of nucleic acids from said sample (para 0008-0010. 0038).
    It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Li et al. with non-isolated nucleic acid sample as taught by Exner et al. to develop an improved rapid amplification method for detecting target nucleic acids in a sample. The ordinary person skilled in the art would have motivated to combine the method of Li et al. with non-isolated nucleic acid of Exner et al. and have a reasonable expectation of success that the combination would result in a rapid direct amplification of  a sample because Exner et al. explicitly taught direct amplification of a sample without a nucleic acid extraction and reduces method steps to process a sample comprising nucleic acids (para 0008, 0038) and such a modification of the method is considered obvious over the cited art. 
C. Claims 1-6, 8-10 and 60-61  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2010/0159447) in view of Corman et al. (Euro Surveill. Vol. 25(3),  page 1-8, January 2020).
Li et al. teach a method of claims 1-5, 8-10 and 60-61 amplifying a target nucleic acid as discussed above.
However, Li et al. did not specifically  teach that the nucleic acid sequence of interest comprising SARS-CoV-2 sequence as claimed in claim 6.
Corman et al. teach a diagnostic method for detecting a SARS-CoV-2 nucleic acid sequence (2019-nCov) in a sample , wherein the method comprises performing a real-time RT-PCR for detecting SARS-CoV-2 in a sample  (page 1, abstract, paragraphs under Methods section on page 2-3).
    It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Li et al. with SARS CoV-2 target nucleic acid detection as taught by Corman et al. to develop an improved amplification method for detecting SARS CoV-2 target nucleic acids in a sample. The ordinary person skilled in the art would have motivated to combine the method of Li et al. with the target nucleic acid of SARS CoV-2 as taught by Corman et al. and have a reasonable expectation of success that the combination would result in an improved method for detecting SARS CoV-2 nucleic acid in a sample because Corman et al. explicitly taught diagnostic method for detecting the SARS CoV-2 in a sample (page 1, abstract) and such a modification of the method is considered obvious over the cited art. 
                                                   Conclusion
             No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637